Per Ctir.

Fictions' of law shall work no wrong, (Hob. 311. 3 Burr. 1243,) and therefore the present motion must be considered as if made at the time of notice, and before the judgment entered.
The general rule laid down in 1 Dall. 294, we adopt. But there certainly may be just exceptions to it, in some instances which may be put. Suppose a foreign attachment levied, which is wholly unwarranted, of which the defendant should have no notice till judgment was obtained, and he should immediately apply to the court, would not the court grant him redress ?
In the present case, rule that the plaintiff shew his cause of action.